Case 1:19-cv-00003-DML-JPH Document 31 Filed 03/04/19 Page 1 of 2 PageID #: 232



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 BRANDI WETHERALD,              )
                                )
                   Plaintiff,   )
                                )
                v.              )                     No. 1:19-cv-00003-DML-JPH
                                )
 CARMEL CLAY SCHOOL CORPORATION )
 and                            )
 CARMEL CLAY BOARD OF SCHOOL    )
 TRUSTEES,                      )
                                )
                   Defendants.  )

          Order on Motion to Manually File Administrative Record

       Defendant Carmel City Schools seeks relief from the protocol in the case

 management order for filing the administrative record on the ground that indexing

 and uploading the record into separate documents in a format permitting

 hyperlinks is very difficult to accomplish because of the size of the record. The

 defendant asks for permission to submit the record on CD-ROMs only. The court

 DENIES that request because a CD-ROM containing thousands of pages is not an

 efficient way for the court to review documents. The court will permit the following

 alternative protocol.

        1.    The defendant must Bates-number each page of the record and must

 convert each page, as necessary, to a .pdf format.

        2.    The defendant must prepare an index of the record that identifies each

 separate document (e.g., each petition or motion, each separate order, each hearing

 brief, each hearing exhibit, each hearing transcript, each deposition transcript) and
Case 1:19-cv-00003-DML-JPH Document 31 Filed 03/04/19 Page 2 of 2 PageID #: 233



 lists the Bates-number page on which the document begins. For example, entries

 on the index might read: “June 4, 2018 Petition for Due Process Hearing . . . p. 25”

 or “Petitioner’s Hearing Exhibit 1 – [basic description of contents of exhibit]. . . p.

 550,” etc.

         3.   The defendant must electronically file the index and the record. The

 index must be filed as a separate document and the record may be filed in as many

 separate attachments to the index as the technical parameters of the court’s CM/ECF

 system permits. For example, a 2,000-page record might be divisible into roughly

 eight sections,1 and thus pages 1-200 might serve as Record Part 1 and pages 201-

 400 might serve as Record Part 2, etc. A document should not be separated across

 the Record Parts, however. That means, for example, if a motion appears at pages

 195 to 205, Record Part 1 would end at page 194 and Record Part 2 would begin at

 page 195. These filings may be sealed, as previously ordered.

         4.   The parties’ briefing can use the Bates number or range of numbers for

 citations to particular documents in the record.

         5.   The above tasks must be completed by March 15, 2019.

        So ORDERED.
                                              ____________________________________
                                                 Debra McVicker Lynch
        Dated: March 4, 2019                     United States Magistrate Judge
                                                 Southern District of Indiana

 Distribution:
 All ECF-registered counsel of record by email through the court’s ECF system


 1       The defendant’s motion states that the record consists of approximately 285
 megabytes. The court’s CM/ECF system generally allows any one .pdf document
 filing to consist of up to 35 megabytes. See Local Rule 5.1(c).
                                             2
